82 N.Y.2d 791 (1993)
624 N.E.2d 689
604 N.Y.S.2d 551
In the Matter of Allen H. Roth, Individually and on Behalf of All Signers of a Petition Filed Pursuant to Section 37 of the Municipal Home Rule Law, and as Secretary of New Yorkers for Term Limits, Inc., Respondent,
v.
Carlos Cuevas, as City Clerk of the City of New York, et al., Appellants.
Court of Appeals of the State of New York.
Argued October 14, 1993.
Decided October 19, 1993.
O. Peter Sherwood, Corporation Counsel of New York City (Linda H. Young, Jonathan Pines and Pamela Seider Dolgow of counsel), for appellants.
Townley & Updike, New York City (Douglas C. Fairhurst, Steven I. Himelstein and Zvi N. Raskin of counsel), for respondent.
Charles S. Turner, County Attorney of Monroe County, Rochester (Raymond J. Lum of counsel), for County of Monroe, amicus curiae.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA, SMITH and LEVINE.
Order affirmed, without costs, for reasons stated in the *794 opinion by Justice Martin Evans at Supreme Court (158 Misc 2d 238).